Case: 1:19-cv-03691 Document #: 1-2 Filed: 06/03/19 Page 1 of 4 PageID #:52




                 EXHIBIT B
      Case: 1:19-cv-03691 Document #: 1-2 Filed: 06/03/19 Page 2 of 4 PageID #:53




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    COUNTY DEPARTMENT, CHANCERY DIVISION

JEROME DAVIS, VERONICA WALKER-
DAVIS, AND SPENCER BYRD,

                                 Plaintiffs,
                                                      Case No. 2019 CH 05413
                      v.
  THE CITY OF CHICAGO, a municipal
            corporation,
                                Defendant.


                      NOTICE OF REMOVAL TO FEDERAL COURT

To:     Robert J. Pavich
        Pavich Law Group, P.C.
        30 W. Monroe St., Suite 1310
        Chicago, IL 60603
        (312) 690-8400
        rpavich@pavichlawgroup.com

        Diana K. Simpson
        Kirby Thomas West
        Institute for Justice
        901 North Glebe Road
        Suite 900
        Arlington, VA 22203
        (703) 682-9320
        Diana.simpson@ij.org
        kwest@ij.org


PLEASE TAKE NOTICE that on June 3, 2019, I caused the attached Notice of Removal to be filed at
the Richard J. Daley Center located at 50 W. Washington, Chicago, Illinois 60602, a copy of which is
being served upon the individual(s) indicated above.
    Case: 1:19-cv-03691 Document #: 1-2 Filed: 06/03/19 Page 3 of 4 PageID #:54




                                                    MARK A. FLESSNER
                                                    Acting Corporation Counsel of the City of
                                                    Chicago

                                                    By:    /s/ Peter H. Cavanaugh
                                                           Assistant Corporation Counsel

Andrew Worseck
Peter H. Cavanaugh
City of Chicago, Department of Law
Constitutional and Commercial Litigation Division
30 North LaSalle Street, Suite 1230
Chicago, Illinois 60602
(312) 744-7129 / 744-0897
Attorneys for City Defendant
    Case: 1:19-cv-03691 Document #: 1-2 Filed: 06/03/19 Page 4 of 4 PageID #:55




                                    Certificate of Service

        I, Peter H. Cavanaugh, attorney for Defendant City of Chicago, caused the foregoing
Notice of Removal to be served upon the individual(s) indicated above by messenger or U.S
mail, and email, on or before 5:00PM on June 3, 2019.

                                            /s/ Peter H. Cavanaugh
                                            Peter H. Cavanaugh
